Citation Nr: 1524759	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-06 817	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a disability manifested by headaches.

3.  Entitlement to service connection for Meniere's disease/a disability manifested by dizziness.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1965 to September 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2010 (that denied service connection for a neck disability, a disability manifested by headaches, and Meniere's disease/a disability manifested by dizziness) and July 2011 (that denied a TDIU rating) rating decisions by a Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, a Travel Board hearing was held before the undersigned; a transcript is associated with the record.

Although the Veteran did not include the issue of a disability manifested by dizziness in his substantive appeal, it was clarified at a prehearing conference that he had not withdrawn such claim, and the issue remains on appeal.

A claim seeking an increased rating for a left knee scar (residual of a shell fragment wound) was raised at the April 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran alleges that he fell off from a truck in service, injuring his neck.  He testified that he has experienced neck pain ever since.  He alternatively contends that his neck disability is related to his service-connected psychiatric disability.  On June 2010 VA examination, cervical spine degenerative arthritis was diagnosed and the examiner opined that such was unrelated to the Veteran's service and/or his service-connected disabilities.  The opinion does not include adequate rationale, is conclusory, and is inadequate for rating purposes.  Consequently, a remand to secure an adequate medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

A review of the record found records that suggest that the Veteran's headaches and dizziness may be related to his cervical spine; a December 2009 record notes that there is a cervical component to the dizziness and on June 2010 VA examination, the examiner noted that the Veteran's headaches are occipital and suggested that they may be related to a neck problem.  Hence, the issues of service connection for headaches and dizziness are inextricably intertwined with that of service connection for a neck disability, and the claims must be considered concurrently.

Regarding the claim of service connection for Meniere's disease/a disability manifested by dizziness, the Board notes that the Veteran has also alleged that such is due to his psychiatric disability, and specifically to medications prescribed to treat such disability.  Whether or not that is so is a medical question that is not adequately addressed by the medical evidence in the record.  Accordingly, development to secure a medical nexus opinion in the matter is necessary. 

The Veteran alleges that he is unable to work due to his PTSD, and the medication prescribed to treat it.  The Board notes that the Veteran meets the schedular criteria for a TDIU rating.  What remains necessary to substantiate a claim for TDIU is evidence that PTSD renders him unemployable.  He was last examined by VA to assess the PTSD in June 2011.  At the hearing in April 2015, he testified that his psychiatric disorder has worsened since he left his Postal Service employment, and now precludes him from working.  He stated that he takes Trazadone which allows him to sleep, but leaves him feeling groggy for several hours in the morning.  He indicated that if he does not take the medication, he is unable to sleep soundly.  Considering the Veteran's allegations of possible worsening (and that symptoms of PTSD prevent him from working) and given the length of the intervening period, the Board finds that a contemporaneous examination to assess the PTSD is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete clinical records of all VA and/or private treatment the Veteran has received for each of the disabilities at issue in this appeal.

2.  The AOJ should also request an authorization from the Veteran to obtain records from his former employer (the Postal Service).  The AOJ should secure from the Postal Service all records and/or information regarding the impact of the Veteran's PTSD on his employment with the Postal Service, and in particular, any bearing on the circumstances of his resignation from such employment.

3.  Then, the AOJ should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of any neck disability.  The Veteran's entire VA electronic record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Identify (by diagnosis) each neck disability entity found.

(b)  Identify the likely etiology of each neck disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that the diagnosed entity is related to the Veteran's service, to include as due to an injury therein?

(b)  If a neck disability is found to be unrelated to service, is it at least as likely as not (a 50% or better probability) that such disability was caused or aggravated by the Veteran's service-connected psychiatric disorder and/or the medications prescribed to treat such disorder?

The examiner must include rationale with all opinions.

4.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to determine whether he has a disability manifested by dizziness (to include Meniere's disease) and, if so, its nature and likely etiology.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Does the Veteran have Meniere's disease and/or a chronic disability manifested by dizziness?  If he has such a disability that is not Meniere's, identify it by diagnosis.

(b) Identify the likely etiology of each such disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to medication prescribed for the Veteran's PTSD?

(c)  Is any disability manifested by dizziness diagnosed at least as likely as not (a 50% or better probability) related to a diagnosed cervical spine disability?
The response to this question should acknowledge the December 2009 notation in the record that there is a cervical component to the Veteran's dizziness.

The examiner must include rationale with all opinions.
 
5.  The AOJ should also arrange for the Veteran to be examined by a psychiatrist/psychologist to determine the current severity of his service-connected psychiatric disorder.  The examiner should note all related symptoms found, their frequency, severity, and duration, and their impact on occupational and social functioning, as well as any impact medication prescribed for psychiatric disability has on such functioning.

The examiner must include rationale with all opinions.

6.  The AOJ should arrange for any further development suggested by the results of the development ordered above (e.g., development for a medical opinion regarding the etiology of a disability manifested by headaches). 

7.  Thereafter, the AOJ should review the record and readjudicate the Veteran's claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

